Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on February 28, 2022. Claims 46-48 and 51-55 are currently pending. Claim 46 has been amended by Applicants’ amendment filed on February 28, 2022. No claims were canceled or newly added. 
The examiner has previously acknowledged recording a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,406,177.  
The examiner has previously acknowledged receiving a Declaration under 37 C.F.R. § 1.131 executed by Drs. Nicholas Restifo and Douglas Palmer (the Restifo Decl.) and filed on September 9, 2021.
Therefore, claims 46-48 and 51-55 are under examination to which the following grounds of rejection are applicable.
Priority
This Application claims priority as a CON of 16/786,013 filed on 02/10/2020, now abandoned, which is a CON of 15/256,086 filed on 09/02/2016, a notice of allowance was issued on 3/19/2021, which is a CON of 15/224,159 filed on 07/29/2016, now abandoned. 
This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications US 62/199,905, filing date 2015/07/31; US 62/232,983 filing date 2015/09/25; US 62/286,206 2016/01/22; US 62/295,670 filing date 2016/02/16; US 62/330,464 filing date 2016/05/02 and US 62/360,245 filing date 2016/07/08. 
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, 62/199,905, filed July 31, 2015 and  62/232,983, filed September 25, 2015 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Provisional Applications 62/199,905, filed July 31, 2015 and 62/232,983, filed September 25, 2015 disclose disruption of at least one endogenous immunological checkpoint gene can be selected from the group consisting of A2AR, B7-H3, B7-H4, BTLA, CTLA-4, IDO, KIR, LAG3, PD-1, TIM-3, and VISTA. Nowhere do these provisional applications teach or suggest alteration of a Cytokine Inducible SH2 Containing Protein (CISH) gene. 
Thus, the claims presently pending in the current application are afforded priority to Provisional Applications U.S. Provisional Application 62/286,206, filed January 22, 2016, which discloses disrupting the CISH gene. 
Thus, the earliest possible priority for the instant application is January 22, 2016. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.

Response to arguments
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(a)
Claims 46-48 and 51-55 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

		The claims, when given the broadest possible interpretation, encompass a method for treating a cancer to produce a therapeutic effect in any cancer bearing human subject, said method comprising administration to said human subject a pharmaceutical composition comprising a population of genetically modified human natural killer (NK) comprising a genetic disruption in an endogenous CISH gene that suppresses or eliminates expression of a CISH protein encoded by said CISH gene. 
		Thereby, specific issues including: treatment of complex multifactorial cancer disorders by disrupting expression of the endogenous CISH gene in Natural Killer cells to knockout CISH protein expression and administration to a human cancer patient of said  population of CISH knockout NK cells to treat a cancer have to be examined and considered for patentability 
		A major embodiment of the instant invention is the treatment of cancer using chimaeric antigen receptor (CAR)-based immunotherapy. The instant application discloses engineered T cells comprising engineered TCR sequences and a disruption in a CISH gene sequence or other checkpoints inhibitors (paragraphs [0047]-[0048]; [0050]). The Specification discloses “a method of treating a subject in need thereof, comprising collecting lymphocyte cells from a human; genetically modifying lymphocyte cells ex vivo by contacting a ribonuclease capable of knocking out PD-1 protein function by inducing a double strand break in a specific target region of genomic DNA … administering to a subject a population of PD-1 knockout T cells, wherein PD-1 knockout T cells are suitable for administration to a patient.”(paragraph [0051]). The Specification discloses that “Peripheral blood lymphocytes can comprise T cells, NK cells, B cell, or any combinations thereof.” (paragraph [0181]) and discloses NK cells transfected with CAR (paragraph [0246]). However, the specification is silent about a population of CISH knockout NK cells and does not provide any in vitro data on the cytotoxic activity of CISH knockout NK cells relative to control NK cells and their ability to lyse human tumor cell lines, e.g,  breast tumor, ovarian tumor, pancreatic tumor and others. Moreover, the specification does not provide any in vivo antitumor effect of CISH knockout NK cells in  human xenografts in vivo human examples that would indicate enablement of the claimed invention.
		Before the effective filing date of the claimed invention, immunotherapeutic
approaches, either in the form of monoclonal antibodies (mAbs) or engineered T cells to treat typically leukemias and melanoma were known in the art. June et al., (25 March 2015; Sci. Transl. Med., 7  pp, 1-8) is a review paper describing chimeric antigen receptor (CAR) and T cell receptor (TCR) engineered T cells for adoptive immunotherapy (page 2; Figure 1 and page 2, Table 1). However, June et al., does not teach cancer treatment with engineered
natural killer cells comprising a disruption of a CISH gene sequence. The unpredictably of CAR-based immunotherapy to treat any cancer is further highlighted by Rotolo et al. (8 March 2016; British Journal of Haematology, 2016, 173, 350–364). Rotolo et al., is a review paper disclosing the challenges in targeting tumours with CAR engineered T cells, which requires, for example, expression of the target antigen on the cell surface in a homogeneous and tumour-specific manner (page 352; col. 2, last paragraph). Even in the case of treatment of multiple myeloma with CD38-specific CAR T cells, variable degrees of on-target, off-tumour
CAR-mediated cytotoxicity have been described against CD38+ mature monocytes, natural killer (NK), B and T cells (page 353; col. 2). Rotolo et al., is silent about cancer treatment with engineered natural killer cells comprising a disruption of a CISH gene sequence. In fact, prior art by the inventors, Palmer et al., (2015; The Journal of Experimental Medicine, pp.  2095-2113; of record IDS filed 09/08/2016) discloses knocked down CISH expression in WT CD8+ T cells, regulation of antigen receptor signaling in CD8+ cells and CISH inhibition of CD8+ T cells against tumors. Palmer et al., provides support for Cish as an intrinsic TCR checkpoint-inhibitor
Cish deletion augments IL-4 and IL-9 signaling in CD4+ T cells (page 5). However, the applicant is on record as stating that the ordinary artisan would have had no reason to expect that function of CD4+ T cells in an allergic response would lead to the development of pharmaceutical compositions for treating cancer (page 8-9 of Applicants’ remarks filed on 11/24/2021). Moreover, the applicant is on record as asserting, “one of skill in the art seeking to provide a novel pharmaceutical composition for treating cancer would be dissuaded, based on Yang's teachings, from knocking out CISH in human NK cells for pharmaceutical use because doing so would be expected to have severe adverse consequences in a patient upon administration of said immune cells. This amounts to a teaching away of a CISH-disrupted immune cell for treating cancer.”. Indeed, post-filing art by Delconte et al., (July 2016; Nature Immunology; pp. 816–824 ), provides for the first time a functional role for CISH in NK cells as a potent checkpoint inhibitor and suggests possibilities for new cancer immunotherapies directed at blocking CIS function (abstract). Furthermore, Delconte et al., stablishes a correlation between disruption of the Cish gene in NK cells and enhanced efficiency in killing melanoma cells (page 816; col. 1). 
		The specification is silent about a population of CISH knockout NK cells and does not provide any in vitro human tumor cell lines and human xenografts models treated with CISH knockout NK cells of predictive value of treating any cancer. At the effective filing date of the 
Response to Applicants’ Arguments as they apply to rejection of claims 46-48 and 51-55 under 35 USC § 112 (a) 
	At pages 5-9 of the remarks filed on 2/28/2022, Applicants essentially argue that: 1) “Applicants believe the only question presently before the Office is whether the specification is enabling for the step of administering to a subject a pharmaceutical composition acknowledged as enabled by the Office, wherein the subject has cancer.” 2), “With regard to administering, paragraph [0015] of the present application discloses "[i]n some cases, a subject in need thereof receives treatment comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising an engineered cell. A pharmaceutical composition can be administered intravenously. A pharmaceutical composition can be administered locally." Paragraph [0040] states "[a]n engineered cell can be administered to a subject in a therapeutically effective amount." Therefore, the specification clearly enables one of skill
in the art to administer to a human subject a pharmaceutical composition that comprises engineered cells, namely NK cells, with a disruption in a CISH gene.’3), “Applicants submit the specification as filed is also enabling for administering the composition to a human subject with cancer. Paragraph [00446] states "[t]he compositions described throughout can be
formulation into a pharmaceutical medicament and be used to treat a human or mammal, in need
diagnosed with a disease, e.g., cancer." Paragraph [00454] states "[t]hese cells can be used for cell-based therapies.” , 4), “Therefore, the specification undoubtedly teaches that NK cells with a CISH disruption (a) may be administered to a human subject (b) wherein the human subject has cancer. The specification also discloses exemplary means by which the administration may occur, and exemplary dosages to be administered. See, e.g., Paragraphs [0015]; [0040]; [0045]; [0053]; [00189]; [00446]; [00451]; [00454]; [00455]; [00456]; [00457]. Therefore, the specification teaches the skilled artisan how to make and use the claimed embodiments, and as such, fulfills section l 12's enablement requirement.”,  5) “In rejecting the prior claims, the Office submits that "[t]he specification is silent about a population of CISH knockout NK cells and does not provide any in vitro human tumor cell lines or human xenografts models treated with CISH knockout NK cells of predictive value of treating any cancer." Office Action at Pg. 8. Because of this, the Office concluded that "it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention."
Id. at Pg. 8-9. “ and 6) “ Delconte et al., which according to the Office,"[e]stablishes a correlation between disruption of the Cish gene in NK cells and enhanced efficiency in
killing melanoma cells," thereby confirming that the previously-claimed embodiments were enabled or treating cancer at the time the application was filed.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
	Regarding 1), 2) and 3),  the present issue of enablement is whether the scope of the patent protection sought by the Applicant as defined by the currently amended claims correlates with the scope of enabling disclosure set forth in the specification. In other words, is there enough disclosure for a method of administering to a human subject having cancer a  pharmaceutical composition comprising a population of CISH knockout NK cells to treat any in vitro data on the cytotoxic activity of CISH knockout NK cells relative to control NK cells and their ability to lyse human tumor cell lines. Moreover, the specification does not provide any in vivo antitumor efficacy of CISH knockout NK cells in human xenografts models of predictive value for treating a human subject having cancer. There are not in vivo human examples that would indicate enablement of the claimed invention. Before the effective filing date of the claimed invention, the art of record provides support for the generation of CAR-modified T cells to redirect the specificity of autologous T cells against lymphoid leukemia and lymphoma and other tumor cancers, as evidenced by the cited art of  June, Rotolo and Palmer. However, before the effective filing date of the claimed invention the generation of CAR-modified NK cells for immunotherapy, including CISH knockout NK cells was unpredictable.  In fact, post-filing art by Delconte et al., (July 2016; Nature Immunology; pp. 816–824 ), discloses for the first time a functional role for CISH in NK cells as a potent checkpoint inhibitor and suggests possibilities for new cancer immunotherapies directed at blocking CIS function (abstract). Furthermore, Delconte et al., stablishes a correlation between disruption of the Cish gene in NK cells and enhanced efficiency in killing melanoma cells (page 816; col. 1). 
Regarding 4) and 5), all of these paragraphs cited by applicants in relation to steps/procedures, possible dosages and pharmaceutical composition components are described in prophetic terms for CISH knockout NK cells; there is no enablement/examples set forth in the specification of in vitro assays, in vivo animal models or in vivo human examples that would indicate enablement of the claimed invention. Though the prior of Palmer et al., (2015; The Cish deletion augments IL-4 and IL-9 signaling in CD4+ T cells (page 5), there is not disclosure of anti-tumor effect of CISH knockout NK cells to treat any cancer in a human subject having a cancer. The applicant is on record as stating, “one of skill in the art seeking to provide a novel pharmaceutical composition for treating cancer would be dissuaded, based on Yang's teachings, from knocking out CISH in human NK cells for pharmaceutical use because doing so would be expected to have severe adverse consequences in a patient upon administration of said immune cells. This amounts to a teaching away of a CISH-disrupted immune cell for treating cancer.” A simple prediction of how CISH knockout NK cells may work to treat cancer is not feasible. Since each prospective embodiment of the claimed invention, as well as future embodiments as the art progresses, would have to be empirically tested, undue experimentation would be required to practice the invention as it is claimed in its current scope. The specification provides inadequate guidance to do otherwise. 
	Regarding 6), it is noticed that post-filing reference of Delconte et al.,  cited by Applicants, does not remedy the insufficient guidance of the specification for a skilled artisan to reasonably enable the claimed invention unless later-dated references provide evidence of what one skilled in the art would have known on or before the effective filing date of the patent application. Furthermore, post filing review publications of Rezvani et al., (Mol Ther 2017;25:1769–81.) and Zhang et al., (Front Immunol 2017;8:533.) further highlight the unpredictability treating cancer by using genetically modified CAR-NK cells, let alone a population of CISH knockout NK cells. Rezvani et al., states “ Thus, the inherent qualities of NK cells make them promising candidates for immunotherapy. Augmenting NK cell antitumor in vitro and in vivo killing of tumor targets, although no clinical data on the use of CAR-NK cell therapy have been reported to date.” (page 1771, col. 2, para 3). Likewise, Zhang et al., asserts “ While efforts are being made to overcome these hurdles by improving ex vivo expansion of NK cells to allow multiple infusions (25), results from clinical trials with CAR NK cells are not yet available.” (page 2, col. 2, para. 1). Neither 
Zhang or Rezvani disclose CAR CISH knockout NK cells.Thus, to the extent the claims fail to recite distinguishing features to commensurate with the level of guidance presented, the claims are not considered enabled.
The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. > Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004)
(“a patent document cannot enable technology that arises after the date of application”).
Publications dated after the filing date providing information publicly first disclosed after the filing date generally cannot be used to show what was known at the time of filing. In re Gunn, 537 F.2d 1123, 1128, 190 USPQ 402,405-06 (CCPA 1976); In re Budnick,
537 F.2d 535, 538, 190 USPQ 422, 424 (CCPA 1976) (In general, if an applicant
seeks to use a patent to prove the state of the art for the purpose of the enablement
requirement, the patent must have an issue date earlier than the effective filing date of the
application.). While a later dated publication cannot supplement an insufficient disclosure in a prior dated application to make it enabling, applicant can offer the testimony of an expert based on the publication as evidence of the level of skill in the art at the time the
application was filed. Gould v. Quigg, 822 F.2d 1074, 1077, 3 USPQ2d 1302, 1304
(Fed. Cir. 1987). [emphasis added]
Conclusion
Claims 46-48 and 51-55 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        -